                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

THOMAS LAVEL SMITH,

               Petitioner,
                                                      File no: 1:19-CV-202
v.
                                                      HON. ROBERT J. JONKER
UNKNOWN HEISNER,

               Respondent.
                                 /

                             ORDER APPROVING MAGISTRATE'S
                              REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on April 16, 2019 (ECF No. 6). The Report and Recommendation

recommended this matter be transferred back to the Northern District of Illinois as Petitioner was

not challenging his 2012 conviction in this District, but rather was challenging the results of a drug

test taken while at a Salvation Army Halfway House in Chicago, Illinois. Petitioner filed a response

to the Report and Recommendation in which he agreed with the recommendation of the Magistrate

Judge (ECF No. 7).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 6) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that this matter is transferred to the United States District

Court for the Northern District of Illinois.


Date:    May 15, 2019                          /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE
